Citation Nr: 0307519	
Decision Date: 04/21/03    Archive Date: 04/30/03

DOCKET NO.  02-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for a skin 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to increased evaluations for the 
veteran's service-connected low back disorder and skin 
disorder.  He subsequently perfected timely appeals regarding 
both of these issues.  During that stage of the appeal, the 
RO issued a Statement of the Case (SOC) in March 2002.


FINDINGS OF FACT

1.  The competent and probative evidence establishes that the 
veteran's low back disorder is manifested by no more than 
slight limitation of motion with pain on motion, but does not 
manifest arthritic changes, narrowing or irregularity of 
intervertebral spaces, abnormal mobility on forced motion, 
muscle spasm on extreme forward flexion, loss of lateral 
spine motion on one side, or functional loss due to pain or 
other symptoms.

2.  The competent and probative evidence establishes that at 
least 5 percent, but less than 20 percent, of exposed areas 
are effected by the veteran's skin disorder; but that the 
disorder does not require intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a low back 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

2.  Giving the benefit of the doubt to the veteran, the 
criteria for a 10 percent evaluation for a skin disorder have 
been met, effective from August 30, 2002.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2002); 67 
Fed. Reg. 49,590 (July 31, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a December 1988 rating decision, the RO granted 
entitlement to service connection for a low back disorder and 
assigned a 10 percent evaluation under the criteria of 
Diagnostic Code (DC) 5295.  The RO based this grant on the 
veteran's service medical records, which showed that he had 
been treated for radicular low back pain shortly before his 
separation from service.

In a February 1989 rating decision, the RO also granted 
entitlement to service connection for a chronic skin disorder 
and assigned a noncompensable evaluation under DC 7806.  This 
grant was based on the report of a VA examination conducted 
in January 1989 in which the examiner noted a diagnosis of 
recurrent dermatitis.

A report of VA examination dated in July 1997 shows that the 
veteran reported that he was working as a mailman and that he 
was experiencing a sharp pain in his lower back when pulling 
heavy loads.  He indicated that the pain had increased in 
intensity and frequency until it had become constant.  
Clinical evaluation revealed no postural deformities, fixed 
deformity, or atrophy in the back.  Range of motion was found 
to be from 60 degrees forward flexion (with pain from 45 to 
60 degrees) to 20 degrees backward extension (with pain at 
the end of range of motion).  Lateral flexion was found to be 
to 20 degrees bilaterally, and rotation was found to be to 
60 degrees bilaterally with pain at the ends of range of 
motion.  The examiner noted that there was no decreased range 
of motion upon repetitive motion or against resistance, and 
no incoordination of motion.  The examiner further noted that 
there were no neurological deficiencies found.  X-rays of the 
lumbosacral spine were found to be within normal limits.  The 
examiner noted a diagnosis of decreased range of motion of 
the lumbar spine following injury.

In a July 1997 rating decision, the RO denied entitlement to 
an increased evaluation for chronic radicular low back pain, 
status post back strain.  The veteran was notified of this 
decision in an August 1997 letter.  He did not appeal.

VA treatment records disclose that, in October 1999, the 
veteran reported experiencing low back pain since 1987.  
Examination revealed that he had a normal gait, and that he 
was able to walk on his toes and heels.  It was also noted 
that he was able to flex and extend his back, and that he 
complained of pain radiating bilaterally down into his knees.  
Similar findings were noted in a May 2000 clinical note.

In May 2000, the veteran filed an informal claim of 
entitlement to increased evaluations for his service-
connected low back and skin disorders.  He reported that his 
back pain had increased and was affecting his legs.  With 
respect to his skin disorder, he noted that his rash usually 
came out during the summertime.  

The veteran subsequently submitted VA Forms 21-4142, 
Authorizations and Consent for Release of Information to VA, 
in which he reported having received treatment from Dr. J.A. 
, and from the HealthSouth Sports Medicine and Rehab Center 
and Vista Chiropractic Center.  In an August 2000 letter, the 
RO advised the veteran that letters had been sent to each of 
these health care providers requesting that they submit 
copies of the veteran's records.  The RO further advised the 
veteran that it might expedite his claim if he could assist 
in obtaining these records.

The RO subsequently received the veteran's treatment records 
from Dr. J.A., which indicated that he had received treatment 
from that physician for a variety of problems throughout 1999 
and 2000.  A clinical note dated in February 1999 showed that 
he complained of a back ache, and that he could "hardly move 
today".  It was noted that he had experienced back problems 
since 1987.

Medical records received from the Vista Chiropractic Center 
show that the veteran had been treated for complaints of low 
back pain on a monthly basis since 1996.  It was noted that 
he had complained of pain and spasms in his low back, and 
that he was experiencing these symptoms while working.

In July 2000, the veteran underwent a VA orthopedic 
examination.  During that examination, he reported 
experiencing low back pain.  He noted that he worked 40 hours 
a week as a letter carrier and had not lost any time from 
that job.  He reported experiencing flare-ups every four 
months or so, and indicated that he got some relief from 
going to a chiropractor.  Examination revealed no postural 
abnormality and no fixed deformity.  The examiner noted that 
he changed from the sitting to standing, and from supine to 
sitting positions, without any difficulty.  The examiner also 
observed that he was able to get up from his chair and up 
from the table without any problem.  It was noted that he 
moved perfectly freely, and that he squatted well.  He was 
reportedly able to do 10 toe-rising exercises on the left and 
right with equal speed and flexibility, and with no sign of 
weakness or fatigue.  Range of motion was found to be from 0 
to 70 degrees of flexion with no pain, and then from 70 to 90 
degrees with some slight pain.  Backward extension was found 
to be to 30 degrees, which was described as normal.  Lateral 
flexion was found to be to 30 degrees bilaterally, and 
rotation was found to be 45 degrees bilaterally.  Both of 
these findings were described as normal.  The examiner noted 
that the veteran indicated that all of these motions produced 
pain, but the examiner found no evidence of flinching or 
hesitation.  The examiner determined that he did them 
perfectly rapidly and without any sign of pain.

Neurological examination revealed no abnormal reflexes.  The 
veteran reported that sensation was sharper in the low back 
and on the right lateral side, but he nevertheless described 
sensation in the left side as being sharp and perfectly 
normal.  The examiner noted that straight leg raising in the 
sitting and supine position did not produce any pain, but 
that bent leg raising with the knee on the chest did produce 
back pain.  The examiner described these findings as 
paradoxical.  Muscle power of toe extension and knee 
extension was found to be 5+, with no atrophy.  The examiner 
noted a diagnosis of muscular low back pain, which he further 
characterized as lumbosacral strain.  The examiner concluded 
that he did not see any evidence of neurological involvement, 
and no evidence of fatigue or weakness.  The examiner further 
concluded that the amount of pain that he had on forward 
flexion and other motion in the lumbar spine was minimal.  He 
determined that the amount of pain experienced by the veteran 
was probably just about the same as it was when he was 
discharged in 1988.

X-rays obtained immediately thereafter revealed a 
transitional lumbar spine with six non-rib bearing lumbar 
vertebrae; mild sclerosis of facet joints L4-L5 and L5-L6, 
narrowing of pars interarticularis at L6 on the right, and 
unilateral spondylolysis L6 on the left not entirely 
excluded; and minimal buttressing of the femoral necks and 
suspect cortical defect of the right femoral neck.  The 
lumbar spine and pelvis were otherwise found to be 
unremarkable.

In July 2000, the veteran also underwent a VA skin 
examination.  He reported experiencing white spots on his 
face and neck, and red spots and bumps on his arm.  He 
explained that the rash never clears completely but usually 
flares up during the summer months, from June to October.  He 
noted that he had experienced some improvement with the use 
of topical steroids and moisturizers.  The veteran denied any 
treatment with systemic medications.  Examination revealed 
the presence of erythematous, slightly scaly patches on the 
distal lateral aspect of the right arm, below the shirt 
sleeve and extending to the wrist.  The examiner also noted 
the presence of a few erythematous mascules and a few papules 
on the left arm.  The face and neck were described as clear.  
The examiner noted a diagnosis of chronic dermatitis, 
possible photo-allergic dermatitis.

In the November 2000 rating decision, the RO denied 
entitlement to increased evaluations for a low back disorder 
and for dermatitis.  In that decision, the RO noted that 
medical records had been received from Dr. J.A. and the Vista 
Chiropractic Center, but not from the HealthSouth Sports 
Medicine and Rehab Center.  The veteran subsequently appealed 
that decision.

An Employee's Work Limitation Slip dated in December 2000 
showed that the veteran was off work for one day at the 
recommendation of a physician, due to low back problems.

In February 2001, the Board received additional medical 
records.  Among these records was an Employee's Work 
Limitation Slip dated in December 2000, which, as above, 
showed that the veteran was off work for one day at the 
recommendation of a physician due to low back problems.  
These records also showed that, from November 2000 to January 
2001, the veteran received treatment for low back pain from a 
chiropractor.  In a November 2000 clinical note, range of 
motion was noted to be from 50 degrees flexion to 5 degrees 
hyperextension.  Rotation was noted to be to 20 degrees 
bilaterally, and lateral flexion was found to be to 10 
degrees bilaterally.

In a November 2001 letter, the RO advised the veteran of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  In that letter, the RO identified what evidence was 
currently of record, and what evidence was needed to 
substantiate his claim.  The RO also explained VA's duty to 
assist him in obtaining evidence necessary to support his 
claim.

The veteran's accredited representative subsequently 
submitted a report of magnetic resonance imaging (MRI) 
studies, which revealed a moderate diffuse annular bulge at 
L4-5 effacing the thecal sac at this level.  It was also 
noted that there might be a small annular tear at this level, 
but that it was an otherwise normal MRI of the lumbar spine.  
The lumbar segments were found to be in normal alignment, 
with no fractures or marrow replacement.  The discs were 
found to be well hydrated except at L4-5, which was 
desiccated.

In the March 2002 SSOC, the RO continued to deny entitlement 
to increased evaluations for a low back disorder and for 
dermatitis.  In that SSOC, the RO once again identified the 
evidence which had been considered in adjudicating the 
veteran's claim.  The RO also set forth the provisions of 
38 C.F.R. § 3.159, which is one of the implementing 
regulations of the VCAA.

In a statement dated in March 2002, the veteran's accredited 
representative reported that the veteran had been contacted 
and that he had indicated that he wished for his case to be 
forwarded to the Board for final adjudication.

In January 2003, the Board issued letters to the veteran and 
his accredited representative explaining that there had been 
a change in the law regarding his claim of entitlement to an 
increased evaluation for a skin disorder.  The Board enclosed 
a copy of the new rating criteria for evaluating skin 
disorders, and explained that the Board must apply the 
version of the law that is more favorable to the veteran's 
claim.  The Board noted, however, that the old law must be 
applied prior to the effective date of the new law.

Shortly thereafter, the veteran responded to the Board's 
letter by submitting a signed statement indicating that he 
had no further evidence or argument to present.  He also 
apparently expressed some displeasure at the delay in the 
final adjudication of his claim by noting that correspondence 
would "come and goes every 1, 2 or 3 years?".

II.  Legal Analysis

A.  Preliminary Matter - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).


VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations to implement many of the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002)).

Judicial case law promulgated since this case was remanded by 
the Court is inconsistent as to whether the new statute 
should be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See Holliday v. Principi, supra; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That analysis 
would include cases that had been decided by the Board before 
the VCAA, but were pending in Court at the time of its 
enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether remand to the RO or other 
development is necessary in order to assure compliance with 
the new legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the SOC issued 
in March 2001, and correspondence from the RO, the appellant 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  Likewise, he 
has also been given notice that VA has a duty to assist him 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

In this regard, the Board notes that November 2001 letter in 
which the RO advised the appellant as to the evidence 
required and as to VA's duty to assist him in obtaining that 
evidence.  Also, in the March 2002 SOC, the RO advised the 
veteran as to the criteria used for rating his disability, as 
to the provisions of the 38 C.F.R. § 3.159 (2002), and as to 
both the appellant's and VA's responsibilities under that 
regulation and the VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

In addition, in a January 2003 letter, the Board also advised 
the veteran as to the new criteria for evaluating his 
service-connected skin disorder, and solicited any further 
argument or evidence which he might wish to submit.  In view 
of the foregoing, the Board believes that all obtainable 
evidence identified by the appellant relative to his claim 
has been obtained and associated with the claims folder, and 
that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  

The Board notes that no response was received from the 
HealthSouth Sports Medicine and Rehab Center in regard to the 
RO's request for records from that facility.  The record 
reflects that the veteran was specifically notified of which 
health care providers had responded to the RO's requests for 
records, in the November 2000 rating decision, the November 
2001 letter, and the March 2002 SOC.  During this period, the 
veteran submitted a number of additional medical records to 
VA in support of his claim.  In a statement submitted in 
March 2002, the veteran's accredited representative explained 
that the veteran wished for his case to be sent to the Board 
immediately for adjudication.  Recently, in a February 2003 
letter, the veteran indicated that he had no further evidence 
or argument to submit, and he apparently expressed some 
dissatisfaction in the delay in adjudicating his claim.  
Because the veteran has been notified that this facility did 
not respond to the RO's request, and because he has 
specifically indicated that he has no further evidence to 
submit and that he wishes for a final decision to be issued, 
the Board finds that the veteran has essentially waived any 
further duty to obtain his records from that facility under 
the VCAA.  See Janssen v. Principi, 15 Vet. App. 370, 377 
(2001) (holding that a claimant has the right to waive 
application of the VCAA).

In summary, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased evaluation for a low back disorder, currently
evaluated as 10 percent disabling

The veteran is seeking an increased evaluation for his 
service-connected low back disorder.  He essentially contends 
that his low back disorder is more severe than is 
contemplated by the 10 percent currently assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  38 C.F.R. § 4.1 requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

The record reflects that the veteran's service-connected low 
back disorder is currently evaluated as 10 percent disabling 
under the criteria of DC 5295.  Under this code, a 40 percent 
evaluation is warranted where the disorder is severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward flexion, 
loss of lateral motion, arthritic changes or narrowing or 
irregularity of intervertebral spaces, or some of the above 
with abnormal mobility on forced motion.  An evaluation of 20 
percent is warranted for muscle spasm on extreme forward 
flexion and loss of lateral spine motion on one side, and a 
10 percent evaluation is warranted for characteristic pain on 
motion.  38 C.F.R. § 4.71a, DC 5295.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against the assignment of an 
increased evaluation under the criteria of DC 5295.  In this 
regard, we note that the July 2000 VA examination revealed no 
significant loss of forward flexion or lateral motion.  X-
rays obtained at that time showed no evidence of any 
narrowing or irregularity of intervertebral spaces, and no 
evidence on examination of listing of the whole spine to the 
opposite side or of positive Goldthwaite's sign.  
Additionally, no abnormal mobility on forced motion was 
shown.  Although the veteran has apparently complained of 
muscle spasm while receiving treatment from his chiropractor, 
VA physical examination in July 2000 was negative for any 
evidence of muscle spasm due to his low back disorder.  
Furthermore, although the veteran did complain of pain on 
motion, such pain is already contemplated by the 10 percent 
disability evaluation currently assigned.  Thus, the Board 
finds that the preponderance of the evidence is also against 
an increased rating under DC 5295.

The Board has considered whether an alternative rating is 
available under 38 C.F.R. § 4.71a, DC 5292, which pertains to 
limitation of motion in the lumbar spine.  Under this code, 
limitation of lumbar spine motion will be rated as 10 percent 
disabling where slight, 20 percent disabling where moderate, 
and 40 percent disabling where severe.  However, the Board 
believes that the veteran's low back disorder is manifested 
by no more than "slight" limitation of motion in the lumbar 
spine.  In this regard, we note the report of his July 2000 
VA examination in which it was noted that range of motion was 
from 0 to 70 degrees of flexion with no pain, and to 90 
degrees with pain.  Backward extension was found to be to 30 
degrees, which the examiner described as being normal.  

The Board notes that separate disability ratings under DC 
5292 and DC 5295 are not permissible because both of these 
diagnostic codes contemplate limitation of motion in the 
lumbar spine.  38 C.F.R. § 4.14 (2002).

The Board recognizes that, in a November 2000 clinical note, 
additional range of motion findings were noted by the 
veteran's chiropractor, and that these findings appeared to 
be significantly more severe than those noted in the report 
of his July 2000 VA examination.  However, in light of their 
respective training and expertise, the Board believes the 
examination findings reported by the VA physician who 
examined the veteran in July 2000 to be more probative and 
reliable than those noted by the private chiropractor.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that, in evaluating the probative value of a health care 
provider's statements, the Board may look at factors such as 
the health care provider's knowledge and skill in analyzing 
the medical data); see also Black v. Brown, 10 Vet. App. 279, 
284 (1997).  In essence, the Board finds that the ranges of 
motion noted by the VA physician are more likely to provide 
an accurate picture of the current severity of the veteran's 
low back disorder than the ranges of motion noted by the 
private chiropractor.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In this case, the Board has considered 
whether a higher disability rating is warranted based upon 
additional functional loss.  However, although there is 
evidence of painful motion, which is already contemplated by 
the 10 percent evaluation assigned under DC 5295, the July 
2000 VA examiner specifically indicated that the amount of 
pain experienced by the veteran was minimal, and that there 
was no evidence of fatigability or weakness.  That report is 
also negative for any findings consistent with 
incoordination, lack of endurance, or other evidence of 
additional functional loss.  Therefore, the Board finds that 
the preponderance of the evidence is against the assignment 
of a higher disability rating based on additional functional 
loss.

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the lumbar spine.  However, there is no evidence 
that the veteran has ever been diagnosed with ankylosis of 
the lumbar spine.  Thus, 38 C.F.R. § 4.71a, DC 5289 is not 
for application.  There is also no evidence indicating that 
the veteran has been diagnosed with intervertebral disc 
syndrome.  Therefore, 38 C.F.R. § 4.71a, DC 5293 also does 
not apply.

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim of entitlement to an increased schedular evaluation for 
a low back disorder.  The benefit sought on appeal is 
accordingly denied.


C.  Compensable evaluation for skin disorder

The veteran is also seeking a compensable evaluation for his 
service-connected skin disorder, which is currently evaluated 
as noncompensable under DC 7806.

Effective August 30, 2002, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating skin disorders.  67 Fed. Reg. 49,590 
(July 31, 2002).  This includes DC 7806, which pertains to 
dermatitis.  Because the veteran's claim for an increased 
evaluation was filed before the regulatory change occurred, 
he is entitled to application of the version most favorable 
to him.  See Karnas, 1 Vet. App. at 311; VAOPGCPREC 3-2000 
(opinion of VA General Counsel that Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran, which may necessitate 
applying both the old and new versions of the regulation).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See Rhodan 
v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA 
may not apply revised schedular criteria to a claim prior to 
the effective date of the amended regulations).  See also 38 
U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2001) 
(precedent opinions of VA General Counsel are binding on 
Board).

The Board notes that, by virtue of the January 2003 letter 
from the Board, the RO has provided the veteran with advance 
notice of both the old and the revised regulations for rating 
skin disorders.  Thus, the Board finds that we may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

In accordance with the Court's holding in Karnas, the Board 
has reviewed the claim under both the new and old regulations 
for rating dermatitis.  For the reasons and bases set forth 
below, the Board finds that the preponderance of the evidence 
is against the assignment of a compensable evaluation for the 
veteran's service-connected skin disorder under the old 
criteria.  With respect to the new criteria, however, the 
Board finds that there is an approximate balance of positive 
and negative weight regarding the question of whether a 10 
percent evaluation is warranted for the veteran's service-
connected skin disorder.

Under the old criteria, a 10 percent rating is warranted for 
dermatitis with exfoliation, exudation or itching, involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for dermatitis with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating, the highest rating assignable based on this code, is 
warranted for dermatitis with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, DC 7806 (2002).

In regard to the old criteria, the Board essentially finds 
that the veteran's service-connected dermatitis is not 
manifested by exfoliation, exudation, or itching over an 
exposed surface, or by marked disfigurement, ulceration, or 
crusting.  In reviewing the record, we find the most 
probative evidence of record to be the report of the 
veteran's July 2000 VA skin examination.  In this report, it 
was noted that examination revealed the presence of 
erythematous, slightly scaly patches on the distal lateral 
aspect of the right arm, below the shirt sleeve and extending 
to the wrist; and the presence of a few erythematous mascules 
and a few papules on the left arm.  The report of this 
examination is negative for any indication of exfoliation or 
exudation, or of any marked disfigurement.  The report is 
also negative for any indication of ulceration, crusting, or 
itching. 

The Board has reviewed the various medical treatment records 
submitted by the veteran in support of his claim.  Although 
the bulk of these records pertain to disabilities other than 
the veteran's service-connected skin disorder, there do 
appear to be a few records that do pertain to treatment 
received by the veteran for his dermatitis.  However, the 
findings noted in these records generally do not permit 
direct application of the Schedule for Rating Disabilities, 
which VA uses to establish the extent to which impairment is 
present.  While the Board believes these records to be of 
some limited probative value in determining the severity of 
the veteran's disability, insofar as they contain some brief 
descriptions regarding the nature and frequency of his 
symptoms, we find that these records do not support the 
assignment of a compensable evaluation for the veteran's 
service-connected dermatitis.  In short, these records do not 
demonstrate that the veteran's dermatitis is manifested by 
exfoliation, exudation, or itching over an exposed surface, 
or by marked disfigurement, ulceration, or crusting.

The Board has also reviewed the various written statements 
submitted by the veteran and his accredited representative in 
this case.  However, while the veteran has clearly stated his 
belief that the noncompensable evaluation currently assigned 
does not adequately compensate him for his symptomatology, he 
has not described symptomatology consistent with a 
compensable evaluation under the old criteria.  In 
particular, he has not described experiencing exfoliation, 
exudation, or itching over an exposed surface, or by marked 
disfigurement, ulceration, or crusting

In short, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
a compensable evaluation for the veteran's service-connected 
skin disorder under the old criteria of DC 7806.  

Moving to the new criteria, a 60 percent evaluation is 
warranted when more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
during the past 12-month period; a 30 percent evaluation is 
warranted when 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or when systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly during the past 12-month period; a 
10 percent evaluation is warranted when at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or when intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period; and a noncompensable evaluation is warranted 
when less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected and no more than 
topical  therapy is required during the past 12-month period.  
Dermatitis can also be rated as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805) depending on the predominant disability.  67 
Fed. Reg. 49,590 (July 31, 2002).  

As noted in the Factual Background, the July 2000 VA examiner 
specifically noted that the veteran had denied any history of 
treatment with systemic medications.  This is consistent with 
the veteran's treatment records, which reveal no evidence of 
the veteran having used systemic therapy, corticosteroids, or 
immunosuppressive drugs.  Thus, the preponderance of the 
evidence is against the assignment of a compensable 
evaluation based on the use of such treatment.  Although the 
veteran did describe the use of topical therapy, which 
resulted in some improvement in his symptomatology, the need 
for such therapy is not sufficient to warrant a compensable 
under the new version of DC 7806.  

However, it was also noted by the VA examiner that 
examination revealed the presence of erythematous, slightly 
scaly patches on the distal lateral aspect of the right arm, 
below the shirt sleeve and extending to the wrist; and the 
presence of a few erythematous mascules and a few papules on 
the left arm.  The Board believes that this description is 
consistent with a finding that at least 5 percent, but less 
than 20 percent, of the veteran's exposed areas are affected 
by his service-connected skin disorder.  For this reason, the 
Board concludes that there is an approximate balance of 
positive and negative weight regarding the question of 
whether the criteria for a 10 percent evaluation have been 
met.  Therefore, having resolved all reasonable doubt in 
favor of the veteran, we conclude that a 10 percent 
evaluation, and no more, is warranted under the new criteria 
of DC 7806.

The Board notes that, because this 10 percent evaluation is 
based upon the criteria that became effective as of August 
30, 2002, and because the retroactive reach of that 
regulation can be no earlier than the effective date of that 
change, the 10 percent evaluation granted herein cannot be 
granted prior to that date.  See VAOPGCPREC 3-2000; see also 
Rhodan, 12 Vet. App. at 57.

Pursuant to the new version of DC 7806, the Board has 
considered whether alternative ratings are warranted under 
DC 7800 or under DC's 7801, 7802, 7803, 7804, or 7805.  
However, the report of his July 2000 VA skin examination 
shows that no dermatitis was found on the veteran's head, 
face, or neck.  Thus, DC 7800 is not for application.  
Furthermore, the report of the July 2000 VA examination was 
negative for any evidence of scarring as a result of his 
service-connected skin disorder.  Therefore, DC's 7801, 7802, 
7803, 7804, and 7805 do not apply.

In summary, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation under the old version of DC 7806.  The Board 
further finds, however, that a 10 percent evaluation is 
warranted for the veteran's service-connected skin disorder 
under the new version of DC 7806.  As noted above, because 
this 10 percent evaluation is based upon the criteria that 
became effective as of August 30, 2002, the 10 percent 
evaluation cannot be granted prior to that date.  To this 
extent, the benefit sought on appeal is granted.


ORDER

Entitlement to an increased evaluation for a low back 
disorder is denied.

Entitlement to a 10 percent evaluation for a skin disorder is 
granted, effective August 30, 2002, subject to the law and 
regulations governing the payment of monetary benefits.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

